
	

114 HR 4609 IH: Keeping American Jobs Act
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4609
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Kilmer (for himself and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to modify the provisions governing employment of
			 nonimmigrants under section 101(a)(15)(H)(i)(b) of that Act to prevent the
			 transfer of knowledge from United States workers for the purpose of
			 facilitating their jobs being moved abroad.
	
	
 1.Short titleThis Act may be cited as the Keeping American Jobs Act. 2.Preventing displacement of United States workersSection 212(n)(1)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)((E)(ii)) is amended by inserting after the first sentence the following: An application is described in this clause if the Secretary of Labor determines that it was filed by an employer for the primary purpose of using one or more United States workers to train the H–1B nonimmigrants workers sought in the job duties and responsibilities of the United States workers in order to lay off the United States workers and move their job or jobs abroad..
		
